 

Case 1:98-cr-01023-LAK Docun

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ent 2152 Filed 08/31/20 Page 1 of 3

wee ew mR kg kee em tc ww Be ee eee ee he eee et ee Pe ee eee x
AHMED KHALFAN GHAILANI,

Movant,

—against— 98-cr-1023 (LAK)

UNITED STATES OF AMERICA.

Respondent
sere rere er ww we ee ee ee ee eee ee eee ed ee ee eee xX

ORDER

LEwIs A. KAPLAN, District Judge.

This matter is before the Court
60(b)(4)(6) & (d)(3) In Further Conjunction wi
24, 2016) (DI 2148") (“Motion No. 1"), and his
of Time to Effectively File a Rule 15(a) or (c)
Accompanied Rule 60 Motion Issues (DI 2147)
Requesting an Additional Claim to Petitioner’s
Under Davis, 139 S.Ct. 2319 (June 24, 2019) (J

The Conviction and Sentence

Ahmed Khalfan Ghailani was ing
bombings of two United States embassies in ea
a thousand injured. He was apprehended in Pak
custody. On June 9, 2009, Ghailani was brough
a lengthy trial, the jury found Ghailani guilty
property of the United States — and not guilty o
It further found, in response to an interrogatory,
proximate cause of the death of a person other

 

Unless otherwise indicated, all doc

on defendant’s (Pro Se) Motion Pursuant to Rule
th Recent Supreme Court Decision in Davis (June
(Pro Se) Motion for an Sixty (60) Days Extension
Motion to Properly Address the Petitioner’s Filed
“Motion No. 2"), and his (Pro Se) Motion for Leave
June 23, 2020, filed Rule 60 Motion as a Precaution
DI 2139) (“Motion No. 3").

lacts

licted in 1998 for his alleged complicity in the 1998
st Africa in which 224 people were killed and over
istan in 2004 and then transferred to exclusive CIA
it to the Southern District of New York. Following
of Count 5 — conspiracy to destroy buildings and
[ the other 284 counts with which he was charged.
that Ghailani’s conduct in Count 5 was a direct or
than a conspirator. Ghailani then moved for, inter

ket references are to 98-cr-1023.)

 
 

Case 1:98-cr-01023-LAK Docun

alia, judgment for acquittal, a motion denied

ent 2152 Filed 08/31/20 Page 2 of 3 |

2

in an extensive opinion which concluded that the

evidence was more than sufficient to sustain Ghailani’s conviction.” He was sentenced principally

to a term of life imprisonment. The convictio1
Section 2255 motion was denied on December

appealability was denied and his appeal dismis

The Current Motions

The three current motions all we
most favorable to the defendant, on June 23,2

challenge to his conviction (purportedly unde

grounds on the basis of the Davis case (Motion

forma purported Rule 60 motion (Motion No. 3
support of Motion No. 1 and perhaps Motion h

Dis

Motion No. I

The bare bones Motion No. 1 ¢

jurisdictional defect in defendant’s conviction,
the Supreme Court in Davis held that conspira

As defendant has not elaborate
cannot now reach any decision as to whether it
the Davis argument even assuming that such a

Motion No. 2

Motion No. 2 seeks a 60-day ext
No. 1.

Rule 12 of the Rules Governin
Federal Rules of Civil Procedure and the Fede
they are not inconsistent with any statutory

 

ho

United States v. Ghailani, 761 F.

United States v. Ghailani, 733 F.
Mar. 10, 2014).

1 and sentence both were affirmed on appeal.’ His
2, 2016. (DI 2051) His motion for a certificate of
bed on July 27, 2017. (DI 2080).

re filed, on the basis of the mailbox rule and the view
)20. In substance, they appear to be a substantive
r Fed. R. Civ. P. 60) on jurisdictional and other
INol. 1), an application to supplement the rather pro
), and a request for additional time to file papers in
No. 2.

cussion

uppears to assert that (1) there is some unspecified
and (2) his conviction should be overturned because
cy no longer is considered as a crime of violence.

n any way on his jurisdictional argument, the Court
has any merit. Nor does it thus far see any basis for
h argument were properly before the Court.

ension of time within which to seek to amend Motion

» Section 2254 and 2255 Cases provides that “[t]he
rallRules of Criminal Procedure, to the extent that
| provisions or these rules,3may be applied to a

Supp.2d 167, 188-90 (S.D.N.Y. 2011)

Bd 29 (2d Cir. 2013), cert. denied, 134 S.Ct. 1523 (U.S.

 
 

Case 1:98-cr-01023-LAK Docun

proceeding under these rules.” Rule 15 of

ent 2152 Filed 08/31/20 Page 3 of 3

3

the Federal Rules of Civil Procedure governs

amendments to “pleadings” but “pleading” is defined in Rule 7 in a manner that does not include

Motion No. 1. Hence, there are no apparent time

as Motion No. 1. Accordingly, no extension
permission to amend Motion No. 1 before Moti
would be timely. There is no need for Motion

Motion No. 3

Motion No. 3 asks to supplemer
motion either.

Conclusion

limits with respect to amendment of a motion such
of time is required. As long as defendant seeks
on No. 1 is decided, the motion for leave to amend
No. 2.

t Motion No. 1. There seems to be no need for that

In the circumstances, Motion Nos. 1, 2 and 3 all are denied. Defendant may move
for leave to supplement or amend Motions | and/or 2 no later than September 23, 2020 (which is
well over 60 days after the date of these motions). The Court will await September 23, 2020 before
determining whether to require the government to respond to these motions.

SO ORDERED.

Dated: August 29, 2020

 

Coho

Lewis A. Kaylan
United States District J =
